Name: Decision No 1/98 of the EC/EFTA Joint Committee on common transit of 23 November 1998 relating to the renewal of the ban on the use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the Joint Committee
 Type: Decision
 Subject Matter: tariff policy;  agri-foodstuffs;  economic geography;  European Union law
 Date Published: 1998-12-03

 Avis juridique important|21998D1203(01)Decision No 1/98 of the EC/EFTA Joint Committee on common transit of 23 November 1998 relating to the renewal of the ban on the use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the Joint Committee Official Journal L 325 , 03/12/1998 P. 0022 - 0022DECISION No 1/98 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 23 November 1998 relating to the renewal of the ban on the use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the Joint Committee (98/691/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 34b of Appendix II thereto (2),Whereas by Decision Nos 1/96 (3) and 2/96 (4), as amended and last renewed by Decision Nos 1/97 (5) and 5/97 (6), the Joint Committee has adopted measures to temporarily forbid the use of the comprehensive guarantee for the transport of cigarettes of subheading 24 02.20 of the Harmonised System and for certain other sensitive goods, because of the exceptional risk of fraud affecting those operations;Whereas the protection of the financial interests at risk in those operations makes it necessary to maintain the same measures for common transit as for Community transit in order to ensure maximum effectiveness;Whereas the Joint Committee considers it necessary to renew the ban in question for a period of 12 months,HAS DECIDED AS FOLLOWS:Article 1 The measures taken by Decision Nos 1/96 and 2/96 of the EC/EFTA Joint Committee on common transit are renewed for a period of 12 months.Article 2 This Decision shall enter into force on 1 January 1999.Done at Brussels, 23 November 1998.For the Joint CommitteeThe ChairmanMichel VANDEN ABEELE(1) OJ L 226, 13. 8. 1987, p. 2.(2) OJ L 238, 29. 8. 1997, p. 27.(3) OJ L 226, 7. 9. 1996, p. 20.(4) OJ L 226, 7. 9. 1996, p. 22.(5) OJ L 186, 16. 7. 1997, p. 27.(6) OJ L 5, 9. 1. 1998, p. 36.